In a coram nobis proceeding, defendant appeals from an order of the County Court, Kings County, dated April 16, 1962, which denied, without a hearing, his application to vacate a judgment rendered by said court on July 9,1956, after a jury trial, convicting him of robbery in the first degree, grand larceny in the first degree, and assault in the second degree, and resentencing him as a first felony offender to serve a term of 10 to 20 years. Order affirmed. No opinion. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.